Case 19-41789      Doc 19 Filed 05/01/19 Entered 05/01/19 18:14:25               Main Document
                         UNITED STATESPg 1 of 11
                                        BANKRUPTCY    COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                        )             Chapter 13
 Stacey P. Johnson,                            )             Case No.: 19-41789-399
 SSN: XXX-XX- 4429                             )             Hearing Date: 6/5/2019
                                               )             Hearing Time: 10:00 AM
 Debtor(s)                                     )             Hearing Loc: 5N

                               1st Amended CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim,         ___ Included
           which may result in a partial payment or no              _X_ Not Included
           payment at all to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
           nonpurchase-money security interest.                     _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                ___ Included
                                                                    _X_ Not Included

 Part 1.        NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or
 that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
 rules and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be
 reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
 to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
 confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
 The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
 PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
 SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
 RECEIVES THE CLAIM.

 Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

   (A) $960.00 per month for 60 months.

   (B) $____________ per month for _______ months, then $__________ per month for
       _______ months, then $__________ per month for ________ months.


   (C) A total of $___________ through ____________, then $_______ per month for
       ______ months beginning with the payment due in _____________, 20____.
Case 19-41789 Doc 19 Filed 05/01/19 Entered 05/01/19 18:14:25 Main Document
 2.2     Tax Refunds. Within fourteen daysPg       2 of
                                                after    11 federal and state income tax returns,
                                                      filing
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.


 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.


 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:
   CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)


 3.3       Pay the following sub-paragraphs concurrently:
   (A) Post-petition real property lease payments. Debtor assumes executory contract for real
   property with the following creditor(s) and proposes to maintain payments (which the Debtor
   shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT



   (B) Post-petition personal property lease payments. Debtor assumes executory contract for
   personal property with the following creditor(s) and proposes to maintain payments (which
   the Trustee shall pay) in accordance with terms of the original contract as follows:
   CREDITOR NAME                MONTHLY PAYMENT              EST MONTHS REMAINING


   (C) Continuing Debt Payments (including post-petition mortgage payments on real
   estate, other than Debtor's residence.) Maintain payments of the following continuing
   debt(s) in accordance with terms of the original contract with any arrearages owed at the time
   of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
   below or as adjusted by the creditor under terms of the loan agreement.
   CREDITOR NAME                MONTHLY PAYMENT

                                                 2
Case 19-41789 Doc 19 Filed 05/01/19 Entered 05/01/19 18:14:25 Main Document
  (D) Post-petition mortgage payments onPg      3 of 11 residence. Payments due post-filing on
                                              Debtor's
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:
   CREDITOR NAME                  MONTHLY PAYMENT                        BY DEBTOR/TRUSTEE



   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
   (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
   the plan, estimated as:
   CREDITOR NAME                          TOTAL AMOUNT DUE               INTEREST RATE




 3.4     Attorney Fees. Pay Debtor's attorney $1,730.00 in equal monthly payments over 18
  months (no less than 18 months). Any additional fees allowed by the Court shall be paid
  pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5      Pay the following sub-paragraphs concurrently:
   (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
   arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
   period set forth below and with the interest rate identified below, estimated as follows:
   CREDITOR NAME         TOTAL AMOUNT DUE                CURE PERIOD           INTEREST RATE
                                                         48 Months


   (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
   monthly payments over the period set forth below with 6.75% interest:
   Creditor                       Est. Balance Due       Repay Period            TOTAL w/ INTEREST
   Westlake Financial Services    $23,548.43             60 Months               $27,810.60
   NPRTO Mid-West, LLC            $1,870.68              36 Months               $2,071.80

   (C) Secured claims subject to modification. Pay all other secured claims the fair market
   value of the collateral, as of the date the petition was filed, in equal monthly payments over
   the period set forth below with 6.75% interest and with any balance of the debt to be paid as
   non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
   period is set forth below for a claim to be paid under this paragraph, the claim will be paid
   over the plan length.
   CREDITOR                             Balance Due        FMV          Repay Period   Total w/Interest
   Americredit Financial Services       $751.08           $4,000.00     12 Months               $778.80
   City of St Louis Collector of Rev.   $264.00          $15,000.00     60 Months               $312.00
   Missouri Dept of Revenue             $1,044.98        $15,000.00     60 Months             $1,234.20
   MSD                                  $1,672.63        $15,000.00     60 Months             $1,975.20

   (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
   to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
   shall be paid in equal monthly installments over the period and with interest as identified
   below:
   CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR             PERIOD          INTEREST RATE

                                                     3
Case 19-41789 Doc 19 Filed 05/01/19 Entered 05/01/19 18:14:25 Main Document
  (E) Post Petition Fees and Costs. Pay anyPgpost-petition
                                                 4 of 11    fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


 3.6     Additional Attorney Fees. Pay $300.00 of Debtor's attorney's fees and any additional
 Debtor's attorney's fees allowed by the Court.


 3.7      Pay sub-paragraphs concurrently:
   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:
   CREDITOR NAME          EST TOTAL DUE        TRUSTEE/CO-DEBTOR         INTEREST RATE


   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):
   CREDITOR               TOTAL DUE            TOTAL AMOUNT PAID BY TRUSTEE



  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:
   CREDITOR NAME                               TOTAL AMOUNT DUE
   City of St. Louis Collector of Revenue      $ 369.71
   Internal Revenue Service                    $ 4,900.12
   Missouri Department of Revenue              $     0.00


  3.9     Pay the following sub-paragraphs concurrently:
   (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
   $161,963.40. Amount required to be paid to non-priority unsecured creditors as determined by
   §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $N/A. Amount required to be paid
   to nonpriority unsecured creditors as determined by §1325(b) calculation: $4,980.60. Debtor
   guarantees a minimum of $4,980.60 (Dollar amount or 100%) will be paid to non-priority
   unsecured creditors.

   (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
   following creditor(s). (Choose one).
       □ Any deficiency shall be paid as non-priority unsecured debt.
        □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
        files an amended claim showing the secured and unsecured deficiency (if any) still owed
        after sale of the surrendered collateral.
   CREDITOR                    COLLATERAL

                                                  4
Case 19-41789 Doc 19 Filed 05/01/19 Entered 05/01/19 18:14:25 Main Document
  (C) Rejected Executory Contracts/Leases.    Pg 5 of 11
                                                      Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:
   CREDITOR                           CONTRACT/LEASE
   NPRTO Mid-West, LLC                Lease ID 14434792; 10WG Solitaire Earrings


 Part 4.          OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
 applied to the amount owed such claimant.

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1 Paragraph 3.9C rejects Lease with NPRTO Mid-West, LLC, Lease ID 14434792; for 10WG
 Solitaire Earrings. Said collateral is provided for in paragraph 3.5B. Creditor has agreed to said
 treatment.

 5.2_____________________________________________________________________________
 _______________________________________________________________________________
 __________________________________________________________________________
                                         5
Case 19-41789 Doc 19 Filed 05/01/19 Entered 05/01/19 18:14:25                         Main Document
 Part 6.     VESTING OF PROPERTYPg OF6THE
                                       of 11ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 7.          CERTIFICATION
 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.

 DATE: 5/1/2019            DEBTOR:/s/ Stacey P. Johnson
                                       Stacey P. Johnson


 DATE: 5/1/2019                      _/s/ Marie Guerrier Allen_________
                                     Marie Guerrier Allen, # 42990 MO
                                     Attorney for debtor
                                     P. O. Box 411281
                                     St. Louis, MO 63141
                                     Email: allenmarie@sbcglobal.net
                                     Tel: (314) 872-1900; Fax: (314) 872-1905


                                       CERTIFICATE OF SERVICE
 I certify that a true and correct copy of the foregoing document was filed electronically with the
 United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to the parties listed below on May 1, 2019:
 Diana S. Daugherty, Trustee
 P. O. Box 430908
 St. Louis, MO 63143

 500FastCash
 2533 N. Carson Street, Suite 5024
 Carson City, NV 89706

 AAA Club Family Insurance Company
 12901 North Forty Drive
 Saint Louis, MO 63141

 Aaron Rents CO 116
 199 North Florissant
 Saint Louis, MO 63135

 Allstate Insurance
 P.O. Box 3589
 Akron, OH 44309-3589

 Ameren Missouri
 P. O. Box 66881
 Bankruptcy Section; Mail Code 310
 St. Louis, MO 63166




                                                     6
Case 19-41789          Doc 19     Filed 05/01/19 Entered 05/01/19 18:14:25   Main Document
 American Infosource, LP                        Pg 7 of 11
 as Agent for Spot Loans
 P. O. Box 248838
 Oklahoma City, OK 73124-8838

 American Infosource, LP
 P. O. Box 248838
 Oklahoma City, OK 73124-8838

 Americredit Financial Services
 dba: GM Financial
 P. O. Box 183123
 Arlington TX 76096

 AT& T Corp
 One AT&T Way Room 3A104
 c/o: AT&T Services, Inc.
 Bedminster, NJ 07921

 Balance Credit
 P. O. Box 141989
 Irving, TX 75014-1989

 Balance Credit
 P. O. Box 4356
 Houston, TX 77210

 Barnes - Jewish Hospital
 P. O. Box 954540
 Saint Louis, MO 63195-4540
 Belridge Municipal Court

 City of Bel-Ridge
 8920 Natural Bridge Road
 Saint Louis, MO 63121

 BJC Health Care
 P. O. Box 958410
 Saint Louis, MO 63195-8410

 Calverton Park
 52 Young Drive
 Saint Louis, MO 63135

 Comenity Bank
 Att: Bankruptcy
 P. O. Box 182125
 Columbus, OH 43218-2125

 Comenity Bank
 Att: Bankruptcy
 P. O. Box 183043
 Columbus, OH 43218-3043

 Consumer Credit Management
 P O Box 1839
 Maryland Heights, MO 63043-1839

 Credit First NA (CFNA)
 P. O. Box 81315
 Cleveland, OH 44181-0315
                                                 7
Case 19-41789           Doc 19       Filed 05/01/19 Entered 05/01/19 18:14:25   Main Document
 Credit One Bank                                   Pg 8 of 11
 P. O. Box 98873
 Las Vegas, NV 89193-8873

 Direct TV
 P. O. Box 9001069
 Louisville, KY 40290-1069

 Enhanced Recovery Corporation
 PO Box 57547
 Jacksonville, FL 32241

 First Credit Services, Inc.
 P. O. Box 1121
 Charlotte, NC 28201-1121

 Premier Bankcard LLC
 C/O: Jefferson Capital Systems, LLC
 P. O. Box 7999
 Saint Cloud, MN 56302-9617

 First Source Advantage
 7650 Magna Drive
 Belleville, IL 62223

 Fit City Gym
 1601 S Jefferson Ave
 Saint Louis, MO 63104

 Generation III Fitness
 5912 N. Lindbergh
 Hazelwood, MO 63042

 Gold's Gym International, Phase-1
 1095 Regency Pkwy
 Saint Charles, MO 63303

 Golden Valley Lending
 635 East Hwy 20E
 Upper Lake, CA 95485

 Gregory F. X. Daly, Collector of Revenue
 1200 Market Street, Room 410
 Saint Louis MO 63103-2838

 Internal Revenue Service
 P. O. Box 7346
 Centralized Insolvency
 Philadelphia, PA 19101-7346

 LabCorp
 P. O. Box 2240
 Burlington, NC 27216-2240

 Macy's
 P.O. Box 8053
 Att: Bankruptcy Processing
 Mason, OH 45040




                                                    8
Case 19-41789         Doc 19         Filed 05/01/19 Entered 05/01/19 18:14:25   Main Document
 Maryland Medical Group                            Pg 9 of 11
 4652 Maryland Ave
 St. Louis, MO 63108

 Maryland Medical Group
 1110 Highlands Plaza
 Saint Louis, MO 63110

 Metro Orthopedic
 Missouri Baptist Medical Center
 3015 North Ballas Road
 Saint Louis, MO 63131

 Metro St. Louis Sewer District (MSD)
 c/o: Kramer and Frank, PC
 9300 Dielman Ind. Drive, Ste 100
 Saint Louis MO 63132-2205

 Missouri Department of Revenue
 P. O. Box 475
 Jefferson City, MO 65105

 Navient Solutions, Inc. obo ECMC
 P.O. Box 16408
 Saint Paul, MN 55116-0408

 NetCredit
 175 W. Jackson Blvd, Suite 1000
 Chicago, IL 60604

 Nordstrom Bank
 PO Box 6555
 Englewood, CO 80155-6555

 NPRTO Mid-West, LLC
 256 W Data Drive
 Draper, UT 84020

 Planned Parenthood of the St. Louis Region
 4251 Forest Park Ave
 Saint Louis, MO 63108

 Pro Rehab
 2937 S. Brentwood Blvd
 Saint Louis, MO 63144

 Pro Rehab
 13537 Barrett Parkway Drive
 Ballwin, MO 63021

 Progressive Leasing, LLC
 256 Data Drive
 Draper, UT 84020

 Regions Bank
 6313 Dr. Martin Luther King Drive
 Saint Louis, MO 63133

 Rise Credit of Missouri, LLC dba Rise
 4150 International Plaza, Suite 300
 Fort Worth, TX 76109
                                                    9
Case 19-41789          Doc 19     Filed 05/01/19 Entered 05/01/19 18:14:25   Main Document
 Safeco Insurance                              Pg 10 of 11
 P. O. Box 6478
 Carol Stream, IL 60197-6478

 Simple Fast Loans
 8601 Dunwoody Place, Suite 406
 Atlanta, GA 30350

 Sirius Satellite Radio
 P. O. Box 33174
 Detroit, MI 48232-5280

 Southwestern Bell Telephone Company
 c/o: James Grudus Atty
 One AT&T Way, Room 3A 218
 Bedminster, NJ 07921

 Spectrum
 Att: Cash Management
 4670 E. Fulton, Suite 102
 Ada, MI 49301

 Speedy / Rapid Cash
 P O Box 780408
 Wichita KS 67278-0408

 Spire Missouri Inc.
 700 Market Street, 2nd Floor
 Saint Louis, MO 63101-1829

 Spot Loans
 6636 Hollywood Blvd
 Los Angeles, CA 90028

 Spot Loans
 Fka: Zest Cash
 P. O. Box 927
 Palatine, IL 60078

 Sprint Corp
 Att: Bankruptcy
 P. O. Box 7949
 Overland Park, KS 66207-0949

 State Farm
 P O Box 44110
 Jacksonville, FL 32231-4110

 State Farm Fire and Casualty Company
 4700 S Providence
 Columbia, MO 65217

 SunUp Financial LLC
 c/o: National Credit Adjusters
 P O Box 3023
 327 W. 4th Avenue
 Hutchinson, KS 67504-3023

 The Bibb Agency, LLC
 6440 Chippewa Street
 Saint Louis, MO 63109
                                                 1
Case 19-41789         Doc 19        Filed 05/01/19 Entered 05/01/19 18:14:25                Main Document
 US Attorneys' Office                            Pg 11 of 11
 c/o: Jane Rund Asst. US Attorney
 111 S 10th Street, Room 20.333
 Saint Louis, MO 63102

 US Bank
 P. O. Box 108
 Saint Louis, MO 63166

 Washington Univ. in St. Louis Physicians
 660 South Euclid
 P. O. Box 8239
 St. Louis, MO 63110

 Washington University School of Medicine
 P. O. Box 8239
 660 S. Euclid Avenue
 St. Louis, MO 63110

 Westlake Financial Services
 P.O. Box 76809
 Los Angeles, CA 90076-0809

 WUCA - Maryland Medical
 P O Box 505445
 Saint Louis, MO 63150
                                            _/s/ Marie Guerrier Allen_________
                                            Marie Guerrier Allen, # 42990 MO
                                            Attorney for debtor
                                            P. O. Box 411281
                                            St. Louis, MO 63141
                                            Email: allenmarie@sbcglobal.net
                                            Tel: (314) 872-1900;      Fax: (314) 872-1905




                                                        1
